Citation Nr: 1135625	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-42 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from May 1944 to April 1946. The appellant is his surviving spouse.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, a Travel Board hearing was held before the undersigned        Acting Veterans Law Judge, and a transcript of this proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.









REMAND

The Board finds that further development of this case is warranted prior to issuance of a decision in the matter.

In order to establish service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312(a) (2010). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports. Id. A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection. 38 C.F.R.                  § 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service as contributory, as well as direct cause of death in dependency and indemnity compensation (DIC) claims).  

The Veteran's death certificate indicates that he passed away in September 2008     due to the immediate cause of death of sepsis aspiration, with an onset of days prior to death. Also listed as underlying causes of death are neck surgery, with a prior onset of months; and heart disease with a prior onset of years. Further listed as a significant condition contributing to death, but not resulting in the underlying cause, is failure to thrive due to posttraumatic stress disorder (PTSD). 
The Veteran during his lifetime was service-connected for PTSD, and prior to his death received compensation benefits at the level of 70 percent for this condition.

The appellant has explained that PTSD was a contributing factor to the Veteran's death, inasmuch as that psychotropic medications he took to treat PTSD led to imbalance and dizziness, which resulted in him tripping and falling at home and fracturing his neck in July 2008. This injury subsequently required cervical spine surgery, and the onset of sepsis while undergoing recovery under hospitalization then was the eventual cause of his death. 

Records from a private hospital located in Van Buren, Arkansas where the Veteran was taken by ambulance immediately following the injury document the reported incident in which he tripped over pillows on the floor, and developed severe left shoulder and neck pain. 

The physician who treated the Veteran in the emergency room at that facility has offered a September 2010 statement indicating that the medications the Veteran was taking for PTSD, Xanax and Clonazepam, "could have caused dizziness which contributed to his fall." 

Meanwhile, there is also a November 2008 VA medical opinion of record obtained on earlier review of the claims file, stating the opinion that the Veteran's death was not a direct result of his PTSD, or the medications he took causing failure to thrive.

Reviewing the foregoing, the Board presently finds that there is not a sufficient basis in the record to effectively decide this claim. The November 2008 VA opinion rules out a causal linkage between PTSD and the Veteran's cause of death,           but crucially, never expressly considered the appellant's contention that it was             the Veteran's PTSD medication that ultimately led to the cause of death as the original cause of his accidental fall. Moreover, the September 2010 private physician's statement, while clearly favorable to the appellant's claim, itself      does not offer a conclusive finding in regard to the cause of the Veteran's death, since stated in terms of what "could have" transpired. See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation).

Therefore, the Board determines that a more definitive VA medical opinion is essential, which also addresses the appellant's complete assertions and discussion of medical history. The case is thus being remanded for this purpose. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Moreover, while this case is on remand, there is indication of further outstanding relevant records of private treatment to obtain. The appellant has indicated that after his accidental fall the Veteran was immediately taken to a private facility located in Van Buren, Arkansas. Medical records from this facility have already been obtained. However, the appellant further indicates that later than same day,             the Veteran was transferred to another facility in Springdale, Arkansas where he remained for more than a week. The Board finds that records from this second location may prove essential to documenting the underlying fall injury and potential impact of psychotropic medications on its occurrence. An attempt should therefore be made to acquire the corresponding treatment records. See 38 C.F.R.                        § 3.159(c)(1) (VA will undertake reasonable efforts to obtain relevant records including those not in the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should take appropriate steps to contact the appellant and request that she complete a medical authorization and release form to obtain treatment records pertaining to the Veteran's treatment in mid-2008 at a private hospital in Springdale, Arkansas, including the specific name and contact information for this facility. Then obtain the corresponding medical records based upon the information received. If the search for the identified records is unsuccessful, the RO/AMC must notify the Veteran and his representative of this in accordance with 38 U.S.C.A. § 5103A(b); 38 C.F.R.        § 3.159(e). 

2. The RO/AMC should then send the Veteran's claims folder to a VA physician qualified to determine whether the cause of the Veteran's death is attributable to service. The VA examiner is specifically requested to opine whether it is at least as likely as not (50 percent or greater probability) that the cause of the Veteran's death is related to his service-connected PTSD. The examiner should give particular consideration to the contention of the appellant-widow that the Veteran's initial accidental fall and associated cervical spine injury was brought about by dizziness and imbalance due to medications taken for PTSD, including Xanax and Clonazepam. Review should also be made of the November 2008 prior VA medical opinion, and September 2010 letter from a physician who treated the Veteran. 

Additionally, the examiner must directly state the medical basis or bases for this opinion. If the examiner is unable to render an opinion without resort to speculation, he or she should so state.

3. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.            If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)









This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



